DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on March 27, 2022.  Claims 1, 3, 6, 9 and 11 have been amended.  Claims 2 and 5 have been cancelled.  No claims have been added. Claims 1, 3-4 and 6-11 are pending in the application. 

Response to Amendment
	Objections to Claims 1 and 11 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 112(b) of Claims 1, 3-4 and 6-11 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 112(b) of Claims 2 and 5 have been withdrawn in view of cancellation of claims 2 and 5.
	Rejections under 35 USC § 103 of Claims 1, 3-4 and 6-11 have been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 103 of Claims 2 and 5 have been withdrawn in view of cancellation of claims 2 and 5.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brendan B. Dix on May 18, 2022.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  Include Back side #22 and Front side #24 in appropriate drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1, 3-4 and 6-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Garguilo et al. (US Pat. No. 4,159,672)-which is considered the closest prior art of record, discloses an air freshener assembly (#10) being integrated into an air conditioning system of a building for freshening air blown by the air conditioning system (#30), said assembly comprising:
a housing (#12) being positionable on a distribution duct (#30, #18) of a heating, ventilation and air conditioning (HVAC) system, said housing has a top wall, a bottom wall and an outer wall extending therebetween, said outer wall having a back side and a front side, said housing having a divider (#36) therein to define a first portion and a second portion of an interior of said housing (see figures 1 and 2, and column 2, lines 24-64 and column 3, lines 10-12);
a door (#34), the door being hingedly coupled to said housing (#12) for opening and closing said housing (#12) (see figure 1 and column 3, lines 12-15);
a reservoir (#40A) being positioned within said housing (#12), said reservoir (#40A) containing a chemical fragrance (see figures 1 and 2 and column 3, lines 17-22); and
a pump unit (#44A) being coupled to said housing (#12), said pump unit (#44A) being in fluid communication with said reservoir (#40A) wherein said pump unit (#44A) is configured to pump the chemical fragrance, said pump unit (#44A) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#30, #18) of the HVAC system wherein said pump unit (#44A) is configured to release the chemical fragrance into the distribution duct (#30, #18) (see figures 1 and 2 and column 3, lines 23-58).
The differences between Garguilo and the instant invention is that Garguilo fails to disclose: (1) said divider being centrally positioned between said top wall and said bottom wall, (2) a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, said magnet being positioned on said back side of said outer wall of said housing, (3) a pair of doors, (4) a pair of handles, each of said handles being coupled to a second surface of a respective one of said doors for opening and closing said doors, and (5) wherein said pump unit comprises a pipe extending through said back side of said outer wall of said housing and through said magnet, said pipe extending into the distribution duct of the HVAC system, said pipe being aligned with said first portion of said interior of said housing.
In regards to Claim 11, Garguilo et al. (US Pat. No. 4,159,672)-which is considered the closest prior art of record, discloses an air freshener assembly (#10) being integrated into an air conditioning system of a building for freshening air blown by the air conditioning system (#30), said assembly comprising:
a housing (#12) being positionable on a distribution duct (#30, #18) of a heating, ventilation and air conditioning (HVAC) system, said housing has a top wall, a bottom wall and an outer wall extending therebetween, said outer wall having a back side and a front side, said housing having a divider (#36) therein to define a first portion and a second portion of an interior of said housing (see figures 1 and 2, and column 2, lines 24-64 and column 3, lines 10-12);
a door (#34), the door being hingedly coupled to said housing (#12) for opening and closing said housing (#12), said door having a first surface and a second surface and a first lateral edge, said first lateral edge of said door being hingedly coupled to said front side of said outer wall of said housing, said first surface of said door abutting said front side when said door is closed (see figure 1 and column 3, lines 12-15);
a reservoir (#40A) being positioned within said housing (#12), said reservoir (#40A) containing a chemical fragrance (see figures 1 and 2 and column 3, lines 17-22); and
a pump unit (#44A) being coupled to said housing (#12), said pump unit (#44A) being in fluid communication with said reservoir (#40A) wherein said pump unit (#44A) is configured to pump the chemical fragrance, said pump unit (#44A) pumping a measured unit of the chemical fragrance each time said pump unit is turned on, said pump unit being in fluid communication with an interior of the distribution duct (#30, #18) of the HVAC system wherein said pump unit (#44A) is configured to release the chemical fragrance into the distribution duct (#30, #18) (see figures 1 and 2 and column 3, lines 23-58),
said pump unit comprising a pipe extending into the distribution duct of the HVAC system (see figure 1 and column 3, lines 30-37);
a control circuit (control means) being positioned in said housing, said control circuit receiving a pump input (see figures 2 and 4 and column 4, lines 9-44); and
a pump (#44A) having an inlet and an outlet, said input being fluidly coupled to said reservoir (#40A), said outlet being fluidly coupled to said pipe (#50A) wherein said pipe (#50A) is configured to release the chemical fragrance into the distribution duct (#30), said pump (#44A) being electrically coupled to said control circuit (control means), said pump (#44A) being turned on when said control circuit (control means) receives said pump input, said pump (#44A) pumping a fixed quantity of the chemical fragrance each time said pump is turned on (see figures 2 and 4, column 4, lines 9-68 and claim 1).
The differences between Garguilo and the instant invention is that Garguilo fails to disclose: (1) said divider being centrally positioned between said top wall and said bottom wall, (2) a magnet being coupled to said housing, said magnet magnetically engaging the distribution duct for retaining said housing on the distribution duct, said magnet being positioned on said back side of said outer wall of said housing, (3) a pair of doors, (4) a pair of handles, each of said handles being coupled to a second surface of a respective one of said doors for opening and closing said doors, (5) wherein said pump unit comprises a pipe extending through said back side of said outer wall of said housing and through said magnet, said pipe extending into the distribution duct of the HVAC system, said pipe being aligned with said first portion of said interior of said housing, (6) a power supply being positioned in the housing, said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery, said power supply being positioned in said first portion of said interior of said housing, (7) a level sensor being positioned within said reservoir wherein said level sensor is configured to sense the level of chemical fragrance in said reservoir, said level sensor being electrically coupled to said control circuit, (8) a pair of light emitters, each of said light emitters being positioned in said housing, each of said light emitters being electrically coupled to said control circuit, each of said light emitters emitting a unique color of light, each of said light emitters being assigned to a respective one of said level sensor and said power supply, said light emitter assigned to said level sensor being turned on when said level sensor senses a minimum level of chemical fragrance in said reservoir, said light emitter being assigned to said power supply being turned on when said power supply falls below a minimum charge level, each of said light emitters being aligned with said opening in said door positioned on said first portion of said interior of said housing wherein each of said light emitters is configured to be visible to a user, and (9) an air sensor being coupled to said pipe such that said air sensor is positioned within the distribution duct of the HVAC system wherein said air sensor is configured to be in fluid communication with an interior of the distribution duct, said air sensor being electrically coupled to said control circuit, said control circuit receiving said pump input when said air sensor senses air being moved in the distribution duct.
Applicant discloses on page 2, lines 16-25 of instant specification that: “An embodiment of the disclosure meets the needs presented above by generally comprising a housing that is positionable on a distribution duct of a heating, ventilation and air conditioning (HVAC) system. A magnet is coupled to the housing and the magnet magnetically engages the distribution duct for retaining the housing on the distribution duct. A reservoir is positioned within the housing and the reservoir contains a chemical fragrance. A pump unit is coupled to the housing and the pump unit is in fluid communication with the reservoir to pump the chemical fragrance. The pump unit pumps a measured unit of the chemical fragrance each time the pump unit is turned on. The pump unit is in fluid communication with an interior of the distribution duct of the HVAC system to release the chemical fragrance into the distribution duct.”
Applicant further discloses on page 3, line 31 to page 4,  line 9 of instant specification that: “As best illustrated in Figures 1 through 6, the air freshener assembly 10 generally comprises a housing 12 that is positionable on a distribution duct 14 of a heating, ventilation and air conditioning (HVAC) system. The HVAC system may be an HVAC system in a house or other similar type of building. The housing 12 has a top wall 16, a bottom wall 18 and an outer wall 20 extending therebetween. The outer wall 20 has a back side 22 and a front side 24, and the front side 24 is open into an interior of the housing 12. The housing 12 has a divider 26 therein to define a first portion 28 and a second portion 30 of an interior of the housing 12. Moreover, the divider 26 is centrally positioned between the top wall 16 and the bottom wall 18.  A magnet 32 is coupled to the housing 12 and the magnet 32 magnetically engages the distribution duct 14 for retaining the housing 12 on the distribution duct 14. The magnet 32 is positioned on the back side 22 of the outer wall 20 of the housing 12.”
There is no reason, motivation or suggestion in Garguilo, alone or in combination, to motivate one of ordinary skill in the art to have an air freshener assembly with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759